DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-23, and 25-29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US Patent No. 10,016,931), hereinafter Kurtz.
Regarding claims 1-2 and 10, Kurtz discloses a method for fabricating a fiber-composite part via compression molding comprising: 
(a) forming a rigid (2:61-2:67) (preform charge/layup (pre-consolidated stack of plies – or “planar” as in claim 2), by prior to placement in a mold cavity, tacking together a first fiber-bundle-based preform and a second-fiber-bundle based preform (3:30-3:34; 4:46-4:65), wherein each of the first and second preform are made up of a single bundle of continuous, co-aligned fibers (1:45-1:49, 3:54-3:59; 4:34-4:45) impregnated with a matrix material (PEEK) (3:60-3:63; 4:45-4:50)
[under BRI, the first and second matrix material can be the same/and additionally, the first and second shape can be the same]; 
(b) placing the preform charge between a punch and a die (“mold cavity”) (5:30-5:45); (c) compression molding the preform charge/layup (in-situ consolidation or stamping) via the application of heat and pressure (4:46-4:65; 5:34-5:45), and (d) cooling the consolidated preform (4:65-4:67) both after the “tacking” and again inherently after the compression molding. 
Alternatively, Kurtz does not explicitly disclose the cooling step after the compression molding – doing so after the tacking. However, one of ordinary skill in the art would have found it obvious to have first cooled the consolidated preform material within the compression mold prior to removal and use as a part as the temperatures used above, are on the order of 300-400 C during compression and stamping, such that the ordinary artisan would have had an ample motivation to have cooled the parts prior to removal from the mold as to not increase any risk of fire from the heating processes as conducted above.  
Regarding claims 3-5, Kurtz does not explicitly disclose that the first shape of the first preform have a first and second bend that are out-of-plane with respect to one another and orthogonal as required in these claims. 	However, Kurtz does suggest depositing the fibers at an angle with respect to the curvature of the flat blank sheet, suggesting at least one bend in the preform(s) as to create one or more flanges within the product (Figs. 2C-2D, 3:54-3:59). Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shape of the preform is bent as required in the claims as to create one or more flanges within the product in a desired orientation.  
Regarding claim 9, Kurtz discloses the subject matter of claim 1, and in ref. claim 1 describes a process of adding a strip of material (first preform) and adding it to a pre-consolidated stack (second preform) – it can be seen that the first “step” of this would involve/imply a previous step of consolidating two sheet preforms of approximately the same size/shape, with each subsequent step being a consolidation of preforms of two different shapes (one thicker than the other).  
Claims 6-7, 11-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Patent No. 10,016,931) in view of Mark (US 2014/0361460).
Regarding claims 6-7 and 16-18, Kurtz does not explicitly disclose that the first and second matrix materials are different from one another or such that “by virtue of a difference in at least one characteristic between the first and second preform, the first section of the part is relatively stiffer/more electrically/thermally conductive than the second section of the part.”  
However, Mark discloses a process similar to that of Kurtz in that Mark likewise produces fibrous preforms (using a 3D printer) and subsequently joins them together (Mark, par. 0124). Mark describes selecting the materials, including PEEK as in Kurtz above (Mark, par. 0028) as to affect the conductivity and the structure of the material
Both Kurtz and Mark are involved with the joining of PEEK/fiber materials (Mark, par. 0028, 0157) and as such, one of ordinary skill in the art would have found the techniques as suggested by Mark applicable to the types of materials used in Kurtz as to produce products having alternative shapes/configurations to that of Kurtz. Accordingly, one of ordinary skill in the art would have found it obvious to have adopted the changes in shape and materials as suggested by Mark, into the process of Kurtz above, as to produce a different type of composite material structure having properties as designed.
Regarding claims 11-15, Kurtz discloses the subject matter of claim 10, but does not explicitly disclose that the fibers are different in each preform, the volume of fiber is different as in claims 11-12, or that the preforms are arranged as in claims 13-15.
However, Mark discloses a process similar to that of Kurtz above in that Mark likewise produces fibrous preforms (using a 3D printer) and subsequently joins them together (Mark, par. 0124). Mark describes using different fiber materials (Mark, par. 0157), using different amounts of fibers (Mark, par. 0127), and also arranging the filament preforms n any desired manner as to consolidate the materials together (Mark, par. 0157, Figs. 17A-17C, 30A-30G). 
Both Kurtz and Mark are involved with the joining of PEEK/fiber materials (Mark, par. 0028, 0157) and as such, one of ordinary skill in the art would have found the techniques as suggested by Mark applicable to the types of materials used in Kurtz as to produce products having alternative shapes/configurations to that of Kurtz. It has been held that changes in size/shape support a case of prima facie obviousness when there do not appear to be any unexpected results from such a change in size or shape. Accordingly, one of ordinary skill in the art would have found it obvious to have adopted the changes in shape and materials as suggested by Mark, into the process of Kurtz above, as to produce a different type of composite material structure having properties and a shape as designed in the claims.
Regarding claims 19-20 and 25-29, Kurtz discloses a method for fabricating a fiber-composite part via compression molding comprising: 
(a) forming a rigid (2:61-2:67) (preform charge/layup (pre-consolidated stack of plies – or “planar” as in claims 27-28), by prior to placement in a mold cavity, tacking (claim 20) together a first fiber-bundle-based preform and a second-fiber-bundle based preform (3:30-3:34; 4:46-4:65), wherein each of the first and second preform are made up of a single bundle of continuous, co-aligned fibers (1:45-1:49, 3:54-3:59; 4:34-4:45) impregnated with a matrix material (PEEK) (3:60-3:63; 4:45-4:50)
[under BRI, the first and second matrix material can be the same/and additionally, the first and second shape can be the same]; 
(b) placing the preform charge between a punch and a die (“mold cavity”) (5:30-5:45); (c) compression molding the preform charge/layup (in-situ consolidation or stamping) via the application of heat and pressure (4:46-4:65; 5:34-5:45), and (d) cooling the consolidated preform (4:65-4:67) both after the “tacking” and again inherently after the compression molding. 
Alternatively, Kurtz does not explicitly disclose the cooling step after the compression molding. However, one of ordinary skill in the art would have found it obvious to have first cooled the consolidated preform material within the compression mold prior to removal and use as a part as the temperatures used above, are on the order of 300-400 C during compression and stamping, such that the ordinary artisan would have had an ample motivation to have cooled the parts prior to removal from the mold as to not increase any risk of fire from the heating processes as conducted above.  
Kurtz also does not explicitly disclose the aspect/size requirements of the material as in claim 25, or “neither the first preform nor the second preform is in the form of a tape, a sheet, or a laminate” as in claim 19.
However, Mark discloses a process of producing fiber-bundle-based filaments from a thermoplastic material and fiber material, and subsequently places them together and compresses them into a consolidated product (Mark, par. 0157). Mark’s “filaments” are likewise produced to a desired rigidity (Mark, par. 0127-0128), and are likewise produced to be “void-free” – like the materials of Kurtz above. Mark’s preforms include those having a circular cross-sectional shape (claim 29) and are thus “not in a form of a tape, sheet, or a laminate” (claim 19) (Mark, Figs. 17B-17C, par. 0157), and are made up of a bundles having an aspect ratio within the claimed range (Mark, par. 0176-0177 explains the length or the longest dimension would be 0.2-36 inches, meaning that even if the width and thickness were the same as this longest dimension in an extreme scenario, the ratio of width to thickness would be 1, meeting claim 25).  
Both Kurtz and Mark are involved with the joining of PEEK/fiber materials (Mark, par. 0028, 0157) and as such, one of ordinary skill in the art would have found the techniques as suggested by Mark applicable to the types of materials used in Kurtz as to produce products having alternative shapes/configurations to that of Kurtz. Accordingly, one of ordinary skill in the art would have found it obvious to have adopted the changes in shape and materials as suggested by Mark, into the process of Kurtz above, as to produce a different type of composite material structure having properties as designed in the claims.
Regarding claims 21-22, Kurtz/Mark discloses the subject matter of claim 19, and would also imply these limitations as the “stresses that are expected to arise during use” would be arranged for during production of the item within the skill of one of ordinary skill in the art. Because the item produced above is not disclosed as breaking, it would seem to meet these limitations. The difference in fiber arrangement in the second preform as in claim 22 is explained further above in claims 11-15.  
Regarding claim 23, Kurtz/Mark discloses the subject matter of claim 19, and further discloses that the second shape can be different than the first shape as Kurtz, ref. claim 1 describes a process of adding a strip of material (first preform) and adding it to a pre-consolidated stack (second preform) – it can be seen that the first “step” of this would involve/imply a previous step of consolidating two sheet preforms of approximately the same size/shape, with each subsequent step being a consolidation of preforms of two different shapes (one thicker than the other).  
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. In the remarks, Applicant first argues (p. 9) that the fibrous preforms of Kurtz are equivalent to tape or ribbon, and the stack of fibrous plies are “laminates.” 
A “tow/towpreg” is specifically mentioned in the definition in Applicant’s specification, is also generally in the form of a strip (longer than it is wide) and is not precluded by this definition. The claim also defines the preforms as “a single bundle of continuous, co-aligned fibers impregnated with a (first/second) matrix matrial, and has a (first/second) shape” and this is met by Kurtz above. It seems contradictory to conclude that the preforms cannot be in this form when in claim 2 they are further defined as “planar” and “strips” as in the Kurtz reference would also clearly be in planar form. The “strips” are considered to be a “towpreg” which falls within this definition. Accordingly, the arguments are not found persuasive. 
Applicant second argues (p. 10) that “compression molding” requires more than applying pressure and temperature as applied in the Kurtz reference. However, the claims are interpreted under their broadest reasonable interpretation. Because there is some compression and molding occurring in the stamping of Kurtz, it is considered to meet this limitation under BRI. Additionally, “compression molding” would not be read under BRI to inherently include all of the specific limitations as outlined by Applicant on p. 10 of the response. As such, the argument is not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 Furthermore, Kurtz, 5:38-5:41 states that the blank is stamped between a punch and a die which would represent “a mold cavity” under BRI as in claims 1, 19, and 25. Accordingly, the rejections are maintained as outlined above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742